Title: Thomas L. McKenney to James Madison, 4 September 1829
From: McKenney, Thomas L.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington
                                
                                 September 4. 1829
                            
                        
                        
                        Allow me to offer for your acceptance a pamphlet containing the proceedings of a board recently organized in
                            N. York; to say that the hint in the opening of the address, was taken from one of your letters to me; to request the
                            favor of you to present my remembrances to Mrs. Madison, and to assure her of my living
                            remembrance of her, & her varied excellencies; and to assure you of my undiminished respect for your worth
                            and your virtues. May your life be long, & healthful, & happy, is the wish of your sincere and grateful
                            friend &c
                        
                        
                            
                                Tho: L: McKenney
                            
                        
                    